IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0571-05


PAUL ACOSTA, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR  COUNTY



 Keller, P.J., filed a concurring opinion in which Keasler, J., joined.

	We need not decide today whether Cuyler (1) extends beyond the multiple-representation species
of "conflicts of interest."  This case actually involves an instance of multiple representation.  Defense counsel
undertook to represent appellant's wife, albeit informally, in the custody matter.  It is that representation
that resulted in counsel having conflicting objectives during the appellant's criminal trial.  I agree that Cuyler
logically extends beyond the representation of co-defendants to other instances of multiple representation. 
But I would not decide in this case whether it extends to other so-called conflicts, such as a conflict
between an attorney's personal interests and that of his client.
	With these comments, I concur in the court's judgment.
Filed: September 12, 2007
Publish 





1.   Cuyler v. Sullivan, 446 U.S. 335 (1980).